Citation Nr: 1145217	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for allergic rhinitis, postoperative septoplasty, turbinectomy, and polypectomy with recurrent left maxillary sinusitis.

2.  Entitlement to an increased rating in excess of 10 percent for thoracic spine strain with lumbar disc disease.

3.  Whether new and material evidence has been received to reopen the service connection claim for right shoulder impingement, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the service connection claim for a left shoulder disability, and if so, whether service connection is warranted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis with recurrent sinusitis is manifested by a maximum of five non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge after repeated surgeries.

2.  The Veteran's thoracolumbar spine disability is manifested by painful motion, forward flexion most severely limited to 55 degrees due to pain, and MRI findings of lumbar disk disease.

3.  The Veteran's claim of entitlement to service connection for a bilateral shoulder disability was denied by a September 2003 RO decision.  He did not perfect an appeal. 

4.  The evidence received since the September 2003 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 30 percent for service-connected allergic rhinitis with recurrent sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6513-6522 (2011). 

2.  The criteria for a 20 percent rating, but no higher, for service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5237 (2011). 

3.  The September 2003 RO decision that denied entitlement to service connection for a bilateral shoulder disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  Evidence received since the September 2003 RO decision that denied entitlement to service connection for a right shoulder disability is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Evidence received since the September 2003 RO decision that denied entitlement to service connection for a left shoulder disability is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disabilities had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The October 2007 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the October 2007 letter satisfied VA's duty to notify.  The Veteran was provided with another notice letter dated in July 2008, which outlined the diagnostic criteria for diseases and injuries of the spine and chronic sinusitis.

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The Veteran submitted some private treatment records.  The RO also has provided him with VA examinations and a hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disabilities have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. 

A.  Allergic rhinitis/sinusitis

The RO originally granted service connection for allergic rhinitis, post septoplasty, turbinectomy, and polypectomy with recurrent left maxillary sinusitis in October 1996, assigning a 10 percent rating.  The Veteran subsequently filed an increased rating claim for his allergic rhinitis and the RO granted an increased rating of 30 percent in an April 2001 decision, effective February 7, 2000.

The Veteran filed his present increased rating claim in September 2007.  In statements and testimony he contends that his allergic rhinitis/ sinusitis warrants a higher rating due to recurrent sinus infections (approximately 3 to 4 per year), headaches, and bloody discharge.  

The General Rating Formula for Sinusitis provides a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, DCs 6510-6514.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97. 

Under DC 6522 addressing allergic or vasomotor rhinitis, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.

A January 2009 VA examination report shows the Veteran had a septo and rhinoplasty in 1985 and a turbinectomy and polypectomy in 1988.  There was no history of osteomylitis or incapacitating episodes.  There was a history of non-incapacitating episodes with symptoms of headaches, purulent discharge, and sinus pain occurring 5 times per year and lasting for 7 to 14 days during each episode.  When the Veteran had rhinitis/sinus symptoms he got nasal congestion, nasal mucous, scabbing nasal mucosa, watery eyes, headaches, sinus tenderness, and pain.  There were no signs of nasal obstruction or polyps and there was no septal deviation.  There was some left nasal mucosa that was erythemic.  He reportedly had lost two weeks from work in the last 12 months due to sinus infection and rhinitis.  The diagnosis was allergic rhinitis, chronic sinusitis, residuals post op polypectomy, turbinectomy, and septoplasty.  The examiner noted that there were significant effects on employment in the form of decreased concentration, headaches, and increased absenteeism.  He also had mild to moderate effects on exercise and recreation and sometimes had difficulty sleeping during sinus infections.

The medical and lay evidence of record shows that a rating higher than 30 percent is not warranted for the allergic rhinitis with sinusitis.  The Veteran's disability is manifested by a maximum of five non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge after repeated surgeries.  While the Veteran has a history of surgeries, there is no history of osteomyelitis.  Moreover, even though the Veteran has a maximum of five sinus infections per year, they are not nearly constant.  There also is no nasal obstruction or polyps associated with the Veteran's disability; thus a separate compensable rating for allergic rhinitis is not warranted.  The Veteran's symptoms associated with his allergic rhinitis and sinusitis are significant.  However, the evidence does not warrant a rating higher than 30 percent.

For all the foregoing reasons, the Board finds that the evidence of record does not support the assignment of a rating in excess of 30 percent for allergic rhinitis with sinusitis.  Therefore, entitlement to an increased rating for the impairment associated with allergic rhinitis and sinusitis is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his allergic rhinitis and sinusitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his allergic rhinitis and sinusitis.  

To the extent that the Veteran has contended that his allergic rhinitis and sinusitis is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Thoracolumbar spine disability

The RO originally granted service connection for a thoracic spine disability in December 1995.  The Veteran subsequently filed increased rating claims that were denied by the RO in April 2001 and September 2003.

He filed his present increased rating claim in September 2007.  In August 2009, the RO granted an increased rating of 10 percent and recharacterized the disability as a thoracolumbar spine disability.  The 10 percent rating is effective September 6, 2007, the date of the Veteran's increased rating claim.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at the March 2011 Board hearing that he continues to have sharp pain radiating to his legs, limitation of motion, if he did not take his pain medication, and constant spasms.  He also stated that his back had given out twice in the last 12 months.

The Veteran's thoracolumbar spine is rated under 38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2011).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A February 2008 VA examination report shows the Veteran complained of constant low back pain with occasional leg radiation.  He denied any bowel or bladder incontinence.  He had no flare-ups or incapacitation but stated that he could not lift heavy objects, as required by his job as a computer network specialist.  Physical examination of the thoracolumbar spine showed that the Veteran could heel and toe walk, his gait was normal, and there were no scars or spasms.  There was no paraspinal tenderness and straight leg raise was negative.  There was no motor weakness or atrophy of the lower extremities.  Deep tendon reflexes were intact.  There was no sensory loss to pinprick or fine touch in the lower extremities.

Range of motion by goniometry revealed flexion from 0 to 75 degrees with pain at 65 degrees.  Hyperextension was from 0 to 20 degrees with pain at 20 degrees.  Right and left lateral bending were both from 0 to 20 degrees with pain at 15 degrees bilaterally; and right and left rotation were both from 0 to 25 degrees with no pain bilaterally.  There was no additional loss of motion due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  The diagnosis was thoracic spine strain.

A September 2008 VA examination report notes the Veteran's complaints of constant low back pain occasionally radiating down the posterior aspect of both legs to level of the knees if he sat for too long.  This typically occurred two to three times daily and lasted for a few minutes.  There was no bowel or bladder incontinence.  He complained of flare-ups of increased pain and stiffness that occurred randomly lasting one to two hours.  The examiner stated that the range of motion lost during a flare-up could not be estimated without resorting to speculation.  There was no incapacitation.

Physical examination showed the Veteran was able to heel/toe walk.  The gait was normal; there were no scars or spasms.  There was bilateral paraspinal tenderness.  Straight leg raising was negative.  There was no motor weakness or atrophy of the lower extremities; and deep tendon reflexes were intact.  There was no sensory loss to pinprick or fine touch of the lower extremities.  Range of motion by goniometry was 0 to 70 degrees of flexion with pain beginning at 55 degrees; 0 to 25 degrees of hyperextension with pain beginning at 20 degrees; lateral bending bilaterally from 0 to 20 degrees with pain beginning at 15 degrees; and bilateral rotation from 0 to 25 degrees with pain at 25 degrees.  There was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  It was noted that a magnetic resonance imaging (MRI) report done recently revealed an L4-5 disk bulge and an L5-S1 disk protrusion.  The impression was lumbar disk disease.

The medical evidence shows that the next higher 20 percent rating is warranted for the thoracolumbar spine disability based on limitation in range of motion.  The February 2008 and September 2008 VA examination reports show that forward flexion is to 75 degrees and 70 degrees, respectively.  However, the September 2008 examination report noted that pain began at 55 degrees of forward flexion.  This constitutes additional functional loss in the thoracolumbar spine due to pain as contemplated by VA law and regulation.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *11 (Vet. App. Aug. 23, 2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.); see 38 C.F.R. § 4.40.  As the general rating code for spine disabilities assigns a 20 percent rating for forward flexion less than 60 degrees, the medical findings more closely approximate the criteria for a 20 percent rating.  The next higher 40 percent rating is not warranted under the general rating code for spine disabilities, as the medical evidence does not show any ankylosis of the thoracolumbar spine or forward flexion limited to 30 degrees or less.  The medical evidence also does not show any incapacitating episodes.  Thus, a rating under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc disease is not warranted.

A separate rating for radiating pain to the lower extremities does not apply, as there are no objective findings of any neurological impairment in the lower extremities.  The examination reports noted that straight leg raise was negative; there was no motor weakness or atrophy; deep tendon reflexes were intact; and there was no sensory loss to pinprick or fine touch in the lower extremities.  He also had no bowel or bladder incontinence.  Therefore, a neurological rating is not warranted.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the 20 percent rating assigned in this decision. 

For all the foregoing reasons, the Board finds that a 20 percent rating is warranted for the thoracolumbar spine disability but there are no objective medical findings that would support the assignment of a rating in excess of 20 percent.  Therefore, entitlement to an increased rating of 20 percent, but no higher, for the thoracolumbar spine disability is warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his thoracolumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his thoracolumbar spine disability.  

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's allergic rhinitis with sinusitis disability (i.e., headaches, pain, and discharge) and the symptoms associated with the thoracolumbar spine disability (i.e., painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under DC 6513 contemplates headaches, discharge, and pain; and the 20 percent rating assigned under DC 5237 contemplates symptoms such limitation of motion in the spine due to pain.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for a left shoulder disorder and right shoulder impingement syndrome was initially denied by a September 2003 RO decision on the grounds that the medical evidence of record failed to show that a left shoulder disability had been clinically diagnosed and that there was evidence of a work-related injury involving the right shoulder, notwithstanding a positive VA opinion in July 2003.  The Veteran submitted a statement that he had been treated multiple times for his shoulder in service from 1988 to 1995.  The service treatment records show that the Veteran was seen for a pulled muscle in the back in January 1995 from putting up a tent.  A separate January 1995 treatment record also shows a finding of left shoulder strain.  Previous treatment records note a stretching injury to the left radial nerve of the arm in June 1984, complaints of left-sided shoulder and neck pain in October 1989, left upper back pain in March 1990, and resolved shoulder strain in May 1994.

A July 2003 VA examination report notes complaints of pain in the left shoulder; but the examiner attributed this to the Veteran's cervical spine disability.  The Veteran complained on examination that he injured his right shoulder and upper back in service in February 1995 when he was hammering down a tent.  He stated that he did have some pain in the left shoulder on occasion but not half as much as the pain in the right shoulder.  The examiner noted that there was no decrease in range of motion of the left shoulder and that the Veteran reported no injuries to the left shoulder.  Regarding, the right shoulder the examiner found that the right shoulder symptoms and resultant abnormal MRIs were as likely as not related to his military experience and continued to give him symptoms and decreased capability.

In denying the claim in September 2003, the RO noted that the medical evidence reviewed failed to establish that a disability of the left shoulder actually existed and that the July 2003 examiner had not considered private medical evidence reflecting a work-related injury.  The Veteran was notified of the September 2003 decision and of his appellate rights by a letter dated September 17, 2003.  He did not perfect an appeal.  Therefore, the September 2003 RO decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran filed a claim to reopen in September 2007.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the September 2003 RO decision includes the Veteran's testimony at the March 2011 Board hearing that he injured both shoulders pounding down a tent stake in January 1995.  He mentioned that he also injured his back at that time.  He stated that he was put on Duty Not Included in Flying and saw a Dr. Marianne Orsick in service.  He further stated that soon after his discharge he was treated for his shoulders at VA medical clinics and that he has had problems in his shoulders since that injury in service.  

The evidence submitted since the September 2003 decision raises a reasonable possibility of substantiating the service connection claims for a bilateral shoulder disability.  Specifically, the Veteran has clarified that he injured both shoulders in service and has had continuous symptomatology in the shoulders since service.  This evidence supports a relationship between any present shoulder disability and service.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As the additional evidence is new and material, the claim of entitlement to service connection for a bilateral shoulder disability is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

Entitlement to an increased rating in excess of 30 percent for allergic rhinitis, postoperative septoplasty, turbinectomy, and polypectomy with recurrent left maxillary sinusitis is denied.

Entitlement to an increased rating of 20 percent, but no higher, for thoracic spine strain with lumbar disc disease is granted, subject to the law and rules governing payment of monetary benefits.

New and material evidence has been received to reopen the service connection claim for a right shoulder disability, and the claim is reopened.

New and material evidence has been received to reopen the service connection claim for a left shoulder disability, and the claim is reopened.


REMAND

The Veteran seeks service connection for a bilateral shoulder disability.  He testified at the March 2011 Board hearing that he injured his shoulder pounding down a tent stake in January 1995.  He mentioned that he also injured his back at that time.  He stated that he was put on Duty Not Included in Flying and saw a Dr. Marianne Orsick in service.  He further stated that soon after his discharge he was treated for his shoulders by Dr. Carnahan (at the VA Manatee County Clinic) and Dr. Branzia (at the Bay Pines VA Medical Center (VAMC)).  He also testified that he has had problems in his shoulders since that injury in service.  

The service treatment records show that the Veteran was seen for a pulled muscle in the back in January 1995 from putting up a tent.  A separate January 1995 treatment record also shows a finding of left shoulder strain.  Previous treatment records note a stretching injury to the left radial nerve of the arm in June 1984, complaints of left-sided shoulder and neck pain in October 1989, left upper back pain in March 1990, and resolved shoulder strain in May 1994.

After service, a March 2002 VA MRI report shows impingement syndrome and partial tear of the rotator cuff tendon on the right side.  A June 2003 letter from a private physician, Dr. Raitz, notes that the Veteran had recurrent shoulder problems since 1998.

On a July 2003 VA examination report the Veteran indicated that it was his right shoulder that he injured in service putting up the tent and that he had continued to have symptomatology in the right shoulder since this injury.  He reported that his left shoulder also hurt but not nearly as much as the pain in the right shoulder.  The impression was right shoulder impingement syndrome with torn ligament per MRI of the right shoulder by history.  The examiner found that the Veteran's left shoulder pain was more likely than not related to his cervical disk disease and that the right shoulder symptoms and resultant abnormal MRIs were as likely as not related to his military experience.

The record shows the Veteran injured his left shoulder in service and has complained of continued symptomatology in the shoulders since military service.  He also has stated that he sought treatment for his shoulders since right after discharge from service.  The VA treatment records reflecting the treatment the Veteran stated that he received are not associated with the claims file.  Therefore, these records should be obtained.  

In addition, since the Veteran has a history of a left shoulder injury in service and has complained of shoulder problems since his discharge from service, a VA examination is warranted to determine the etiology of any current shoulder disorder.  The examiner should consider any intercurrent injuries to the shoulders including any work-related injuries.  As the issue of a possible relationship between the Veteran's service-connected cervical spine disability and any left shoulder disorder has been raised, this matter should be addressed in the examination, as well.


Accordingly, the case is REMANDED for the following action:

1.  Make as many attempts as necessary to obtain VA treatment records from the VA Manatee County Clinic (treatment from Dr. Carnahan) and the Bay Pines VAMC (treatment from Dr. Branzia) dated from 1995 to present.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2. After conducting the above development, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left and/or right shoulder disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left and/or right shoulder disorder that was caused or aggravated beyond the natural progression of the disability by the Veteran's service-connected cervical spine disability.  

In making these assessments please consider the previous VA examination provided on July 7, 2003 by Dr. Hirschfield and any findings of a post-service work-related injury.  Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


